Citation Nr: 1244273	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  11-07 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for headaches

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a right knee disorder.

5.  Entitlement to service connection for a left knee disorder.

6.  Entitlement to service connection for a right ankle disorder.

7.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant (hereafter the Veteran) is represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from October 1983 to February 1988.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the RO in Columbia, South Carolina.

In November 2011, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran experienced multiple parachute landings in service

4.  The Veteran sustained injuries to the right ankle and left ankle in service, and was treated for a popliteal cyst of the left knee, as well as for sinusitis.

5.  Symptoms of headaches, a cervical spine disorder, a lumbar spine disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder were not chronic in service.

6.  Symptoms of headaches, a cervical spine disorder, a lumbar spine disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder were not continuous since service separation.

7.  Current headaches, cervical spine disorder, lumbar spine disorder, right knee disorder, left knee disorder, right ankle disorder, and left ankle disorder are not related to service.


CONCLUSIONS OF LAW

1.  A disorder manifested by headaches was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  A cervical spine disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

3.  A lumbar spine disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

4.  A right knee disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  A left knee disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

6.  A right ankle disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

7.  A left ankle disorder was not incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a December 2009 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The notice included provisions for disability ratings and for the effective dates of the claims.  

The Board acknowledges that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the CAVC held that the provisions of 38 C.F.R. § 3.103(c)(2) require a Board hearing officer to fully explain the issues still outstanding that are relevant and material to substantiating the claim and to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  However, effective June 18, 2012, VA amended its hearing regulations to clarify that the regulatory provisions governing hearings before the Agency of Original Jurisdiction (AOJ) do not apply to hearings before the Board.  Rather, for decisions issued by the Board on or after August 23, 2011, the hearing provisions in 38 C.F.R. § 3.103, which were cited by the CAVC in Bryant, only apply to hearings before the AOJ.  Board hearings are instead governed by the hearing provisions in 38 C.F.R. Part 20, subpart H.  As such, the duties Bryant imposed on the Board to suggest the submission of additional evidence are not for application.  See Federal Register, Vol. 77, No. 228. (November 27, 2012). 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, and the Veteran's written assertions and personal hearing testimony.

In addition, the Veteran was afforded VA examinations to address the nature and etiology of the claimed disorders.  These examinations were adequate because each was performed by a medical professional based on a review of claims file, solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses and rationales were generally consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  The Board, however, acknowledges that the March 2010 VA Joints examiner misstated one pertinent fact regarding the Veteran's service treatment records.  In his opinion, he noted that the Veteran "never had complaints of right ankle pain" in the service.  This would appear to overlook a record showing the Veteran's complaint of right ankle pain in April 1984.  However, the Board finds that there is no prejudice to the Veteran in this misstatement of fact, as the examiner performed a thorough examination of the Veteran, including X-ray studies, and concluded that there was no current right ankle disorder.  The diagnosis was a bilateral strain - resolved.  As there is no current disability, the basic criteria for service connection are not met irrespective of whether there was an injury in service.  As such, the Board finds that neither a new examination nor an addendum opinion are necessary.  

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The CAVC has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336(Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The CAVC has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007); Davidson v. Shinseki, 581 F.3d 1313(Fed. Cir. Sept. 14, 2009).  

Combat Rule

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The standard used to determine whether a veteran engaged in combat with the enemy is reasonable doubt, which is to be resolved in a veteran's favor.  See VAOPGCPREC 12-99.  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999). 

The Veteran did not serve during a period of war.  Moreover, the evidence does not suggest, and the Veteran does not contend, that he engaged in combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2012).

Analysis of Service Connection Claims

The Veteran asserts that he incurred a current disorder manifested by headaches, a cervical spine disorder, a lumbar spine disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder, as a result of parachute jumps during service.  After a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that the Veteran experienced multiple parachute landings in service, sustained injuries to the right ankle and left ankle in service, and was treated for a popliteal cyst of the left knee, and for sinusitis; however, symptoms of headaches, a cervical spine disorder, a lumbar spine disorder, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder were not chronic in service and were not continuous after service.  There is no current right or left ankle disability.  Current headaches and disorders of the cervical spine, lumbar spine, right knee, and left knee are not related to service.

The Veteran testified that during his first actual jump out of a plane, he had a bad landing and hurt his ankle.  He testified that he was qualified as a jumpmaster and had around 80 jumps.  The Veteran testified that, on one occasion, he hit the side of the plane because he did not come out far enough, and he has had headaches ever since then.  He testified that he was treated afterwards and told the doctor about having hit the side of the plane.  He testified that, after he got out of the military, he did not seek treatment for any of the conditions on appeal until 2008.

Service treatment records reveal that on April 13, 1984, the Veteran was seen for reevaluation of his right ankle after a 4-day profile from airborne jumping.  At the time of the evaluation, there was no swelling; there was good range of motion, and good weight-bearing potential.  The Veteran was returned to duty.  

On May 7, 1984, the Veteran was treated for complaint of severe right-orbital headaches for 6 days.  There was moderate tenderness to percussion of the right frontal sinus.  There were no visual changes, and the neck was supple.  The assessment was sinusitis.  Antibiotics were prescribed.  

On July 8, 1985, The Veteran was seen for complaint of sore throat and headaches for 4 days.  The assessment was tonsillitis.  

On October 18, 1985, the Veteran was treated for complaint of left ankle pain.  It was noted that the Veteran had been playing football that morning and inverted his left ankle.  There was minimal edema, a tender lateral malleolus, normal color, and normal temperature.  

On April 15, 1986, the Veteran was treated for complaint of a mass on the left knee in the popliteal region for 1 month.  The mass was reported to get larger with exercise, and then to shrink back down.  The mass was approximately 3-4 centimeters in diameter in the popliteal region of the left knee.  The assessment was a possible Baker's Cyst.  

There is no report of examination at service separation.  After service, there is no record of treatment for any of the claimed disorders until the Veteran filed his claim in December 2009, more than 20 years after service separation.  A December 16, 2009 VA outpatient vesting examination reveals the Veteran's complaint that his knee, ankles, and back hurt, and that he had been experiencing headaches for years.  The diagnoses were hypertension, questionable carious teeth, and a pupillary discrepancy.  A December 18, 2009 VA social work note indicates that the Veteran had recently been told that he could not receive VA educational assistance unless he was service connected at a certain disability rating, and he could not afford to take out a loan.  He reported that he had filed his service connection claim the day before.  The current claim was filed on December 17, 2009.

It is acknowledged that the Veteran jumped from airplanes during service, that he injured his right ankle in a landing in 1984, that he injured his left ankle playing football in 1985, that a cyst of the left knee was removed in 1986, and that he experienced headaches attributed to sinusitis and tonsillitis in 1984, and 1985.  However, despite these acknowledged injuries, there was no diagnosis of a chronic disorder regarding any of the claimed disorders.  There is also no treatment for any of the disorders for more than 20 years, and that treatment appears to have been at least partially motivated by the necessity for a service-connected disability rating in order to receive educational assistance.  The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, a lengthy period of absence of medical complaints for a claimed condition can be considered as evidence weighing against continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Regarding the claimed knee, neck, and back disorders, the Veteran's contentions are not consistent with chronic symptoms in service or continuous symptomatology after service.  The Veteran was afforded a VA examination in March 2010.  The Veteran reported that he believed his current knee pain was related to multiple airborne jumps; however, no specific injury stood out in his mind to the knees, rather, the onset of knee pain was a slow and gradual process, which occurred shortly after the ankle pain.  The Veteran could not tell the examiner of any specific diagnosis in reference to his knees.  For the neck and back conditions, the Veteran again reported that onset was a slow and gradual process, which he believed was secondary to "all the repetitive strenuous activity he participated in including running and multiple airborne jumps."  The examiner noted that the diagnosis of the neck and back at that time are unclear, but the Veteran reported that he was treated with pain medication.  He reported no injuries to these joints since military discharge.  In sum, the Veteran does not assert that his knee, neck, and back pain are associated with a specific injury in service, or that there was sudden onset of symptoms.  This somewhat vague history regarding onset of symptoms, combined with the extended post-service period without treatment, reinforces the Board's finding that symptoms of the knees, cervical spine, and lumbar spine were not chronic in service or continuous after service.  

The Board also finds that the Veteran's assertion that his headaches began when he hit the side of the airplane during a jump is not credible.  Specifically, the Veteran does not only assert that the event occurred, but that he was treated for it.  However, there is no record of this incident in the service treatment records, and it is certainly the type of information that would be recorded by any treating clinician.  The service treatment records show that the Veteran's headaches were attributed to sinusitis and tonsillitis.  There is no reference to any type of head injury.  The Board finds that the Veteran's assertion as to a head injury is inconsistent with the contemporaneous clinical evidence and is not credible.  

Regarding current diagnoses and nexus, VA outpatient records include X-rays of the knees, ankles and spine that were taken in January 2010.  The knees were found to be within normal limits.  The bones were well mineralized in normal alignment.  Cartilages were normal with no osteoarthritic changes.  There were no fractures or destructive processes.  There were no joint effusions.  The bilateral ankle series was negative.  On the left, the tibia and fibula were intact.  Mortise configuration was normal.  Hindfoot structures were intact.  The talar plateau was smooth.  On the right, the distal tibia and fibula were intact.  Mortise configuration was normal.  The talar plateau was smooth.  The hindfoot structures were normal.  

X-rays of the cervical spine showed mild reversal of the normal cervical spine curvature.  Cervical spondylosis was noted with anterior and posterior osteophytes and mild decrease of the cervical spine intervertebral discs noted at C5-6 and C6-C7 levels.  There was a normal C1-C2 articulation.  Prevertebral soft tissues were normal.  There was anatomic alignment of the lumbar spine.  Lumbar vertebrae and disc spaces were of normal height.  Pedicles were intact.  The impression was unremarkable lumbar spine.

The VA examination in March 2010 reveals the Veteran's complaint  that his neck and back bother him all day every day.  On average, the pain is 9 out of 10 in intensity; there is no radiation of the pain.  There had been no incapacitating episodes over the prior 12 months in which a physician prescribed bedrest.  At times, his back affects his ability to walk.  Sneezing aggravates his symptoms.  His pain tends to come and go depending upon what he is going.  It tends to be worse with activity and weather change.  The knee and ankle pain are slightly less than the neck and back pain, described as being 7 out of 10 in intensity with occasional swelling of the ankles, but no locking or instability of the knees or ankle.  The Veteran reported that he has never had surgery on the joints, nor has he had any cortisone injections or physical therapy.  He was employed as a brick fireman, which is what he had done for 1 year at that time.  Most of his post military career, he has been a machine operator.  He reported that he has pain at work, but can still do his job appropriately.  He denied his activities of daily living being affected and denied flare-ups.  He does use a back brace at times, but no other assisted devices.  

Upon examining the bilateral knees, the Veteran had full extension to each knee to 0 degrees with flexion in each knee to 120 degrees, with end-of-range pain which was not additionally limited following repetitive use on this examination.  The knees were without warmth, redness, swelling, or crepitus.  Each knee had a normal anterior drawer test, posterior drawer test, McMurray's test, and Lachman's test.  Each knee was stable to varus and valgus stressing.  He had exquisite tenderness to palpation in the patellar tendon bilaterally suggestive of patellar tendinitis.  Otherwise, the knees were nontender.  In the bilateral ankles, he had dorsiflexion to 15 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 25 degrees, all of which were with mild end-of-range pain.  His range of motion was not additionally limited following repetitive use on this examination.  The ankle had tenderness to palpation over the anterior talofibular ligament complex, but otherwise there was normal strength and stability of each ankle.  The ankles were without warmth, redness, swelling, or crepitus.  In the cervical spine, he had flexion to 50 degrees, extension to 20 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 60 degrees bilaterally.  In the lumbar spine, he had flexion to 90 degrees, extension to 15 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 50 degrees bilaterally, all of which were with end-of-range pain, although his range of motion was not additionally limited in the either the cervical or lumbar spine following repetitive use on examination.  He had diffuse tenderness to palpation of both the cervical and lumbar spine, but no spasm and a negative straight leg raise bilaterally with 5 out of 5 strength in all 4 extremities.  He had normal, symmetric deep tendon reflexes and normal sensation.  He also had a normal gait.  X-rays of the cervical spine, lumbar spine, bilateral ankles, and bilateral knees were read as normal.  Diagnoses included cervical strain, lumbar strain, bilateral ankle sprains - resolved, and bilateral knees patellar tendinitis.  

Thus, the examiner found no current disability regarding the ankles.  Regarding the other joints, the examiner opined that it is less likely than not that any of the above conditions are related to service.  The examiner noted one complaint in reference to left knee while in the service in 1986 and also one complaint in reference to the left ankle pain about the same time while in the service.  He never had complaints of right ankle pain, right knee pain, neck pain, or back pain while in the military.  It appeared that the complaints in reference to the left knee and left ankle were isolated, self-limited conditions, and that there was no trauma which occurred to his joints in the service which would predispose him to any long-term chronicity of a joint condition.  At the present time, there is no data whatsoever to suggest that his conditions are service connected.  The examiner believed that any of the above diagnoses in reference to the above-mentioned joints have occurred after military discharge over the last 22 years after military discharge, and are completely unrelated to him previously having been in the military.

On June 3, 2010, the Veteran was seen for complaint of headaches for the last 2 weeks.  He reported a history of headaches.  A CT of the head in January 2010 found no active processes.  According to the examiner, the Veteran sounded very congested.  The assessment was upper respiratory infection.  In July 2010, the Veteran's VA primary care physician noted complaints of back pain.  The assessment was polyarthralgia with back, knee, and ankle pain.  It was noted that the Veteran used to be a parachute jumper during service.  

Thus, the record demonstrates that the Veteran does not have a currently diagnosed ankle disability.  The Veteran is competent to report his symptoms; however, the Board finds that providing a diagnosis of a specific joint disorder is not a matter capable of lay observation, but requires medical knowledge.  This is not a situation similar to that in Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) in which the CAVC held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  There, the CAVC noted the unique nature of varicose veins, which could be identified by their appearance.  In this case, the Veteran has reported constant joint pain, including in his ankles.  This does not implicate or suggest any particular diagnosis.  Indeed, a thorough examination with X-ray studies concluded that there was no current ankle disability.  A symptom such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  

The Board acknowledges that the Veteran's VA primary care physician noted an assessment of polyarthralgia with back, knee, and ankle pain; however, the report of that visit does not reveal that any particular testing was conducted to determine the nature of the Veteran's complaints, or that X-rays were conducted or reviewed.  Based on the report, it appears that the clinician simply recited the Veteran's account and beliefs regarding his symptoms.  In comparison to the March 2010 VA examination report, neither the Veteran's assertions nor the notation of the Veteran's primary care physician are accorded significant probative weight.  In addition, the Board notes that the assessment of arthralgia does not in fact identify a particular disorder, but simply refers to the symptom of pain.  See DeLuca v. Brown, 6 Vet. App. 321, 322 (1993) (noting that Dorland's Illustrated Medical Dictionary defines 'arthralgia' as pain in a joint). 

The Board recognizes that the CAVC has held that the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As there is no current right or left ankle disability, the Board finds that service connection for claimed disorders of the right and left ankle is not warranted.  

Regarding the diagnoses of cervical and lumbar strains, and right and left knee tendonitis, the opinion of the March 2010 VA examiner is persuasive.  There is no medical opinion of record that purports to relate a specific disorder of the cervical spine, lumbar spine, right knee, or left knee to service.  As noted above, the Veteran's primary care physician did not identify a disorder but referred generally to the Veteran's symptoms.  While the Veteran is competent to describe his observable symptoms, establishing the etiology of the Veteran's current knee tendonitis and cervical and lumbar strains is not a matter capable of lay observation.  In essence, the Veteran does not relate these symptoms to a particular injury in service, but to the combined effect of multiple jumps.  Indeed, the Veteran was not diagnosed with knee tendonitis in service, nor was he diagnosed with a cervical or lumbar strain.  The Board finds that the Veteran's assertion is not competent evidence on the question of the etiology of the claimed back, neck, and knee disorders.  As the competent evidence does not relate the Veteran's current disorders of the knees, cervical spine, and lumbar spine to service, the Board finds that service connection for a cervical spine disorder, a lumbar spine disorder, a right knee disorder, and a left knee disorder is not warranted.  

Turning then to headaches, the Veteran was afforded a VA neurology examination in July 2010.  The examiner noted in-service treatment for headaches and diagnosis of sinusitis with prescription of antibiotics.  The description of his headaches as recorded in the active-duty military health record included a right-sided pain that extended across the back of his skull and down his neck.  According to the examiner, that is the sort of complaint that would be a referred pain from an area of sinusitis.  At the time of the examination, the Veteran complained of a chronic daily headache, and he describes the headache as on the right side of his skull, around the parietal region with the pain extending up to behind the eye and down across the skull to the back of his neck.  He does not have any symptoms accompanying the headache, specifically, there is no nausea, no sensitivities and no phobias.  He uses Advil and butalbital with acetaminophen in treatment for his headaches, and he takes those medications every day.  He works full-time, does not lose time from work because of headaches, and his headaches are not prostrating.  He reports that his headaches are less significant or severe on the weekends than they are during the week.  An additional complaint is that of pain about midway between the top of his right scapula and the lower border of the scapula on the medial side.  The place he indicates is in the muscle.  On examination, cranial nerves were normal.  Motor system demonstrates a normal muscle mass, tone and strength.  Palpating the muscle in the mid thoracic region in the paraspinal area on the right side, he observes that it is tender.  There is no weakness of serratus anterior, no atrophy, and no weakness of rhomboid or middle trapezius.  Deep tendon reflexes are intact, and primary sensation is intact.  Diagnosis was chronic daily headache of the tension type.  An etiology is otherwise not clear in this patient.  The examiner opined that the current headache is an extension of the headache he experienced in the military, which was more clearly related as a referred pain from acute sinusitis.

There is no medical opinion of record that purports to relate the Veteran's headaches to service.  The Veteran is competent to describe his symptoms, but attribution of headaches to a particular etiology more than 20 years ago, as the Veteran now attempts to do, is not a matter capable of lay observation, but requires medical knowledge.  The Veteran's opinion on this question is not competent, and the Board finds the opinion of the July 2010 VA examiner to be persuasive as to the cause of the Veteran's headaches.  As such, the Board finds that service connection for headaches is not warranted.  

In sum, the Board finds that service connection for headaches, a cervical strain, a lumbar strain, a right knee disorder, a left knee disorder, a right ankle disorder, and a left ankle disorder is not warranted.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for headaches is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.

Service connection for a right ankle disorder is denied.

Service connection for a left ankle disorder is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


